THE STATE OF SOUTH CAROLINA
                           In The Supreme Court

               In the Matter of Lisa Fisher, Respondent.

               Appellate Case No. 2020-000226


                               Opinion No. 28006
                Submitted December 30, 2020 – Filed January 27, 2021


                                  PUBLIC REPRIMAND


               Disciplinary Counsel John S. Nichols and Senior
               Assistant Disciplinary Counsel Ericka Williams, both of
               Columbia, for the Office of Disciplinary Counsel.

               James M. Griffin, Esquire, of Griffin Davis LLC, of
               Columbia, for Respondent.




PER CURIAM: Respondent Lisa Fisher was sanctioned for violating Rule 11,
SCRCP, and the South Carolina Frivolous Civil Proceedings Sanctions Act, S.C.
Code Ann. §§ 15-36-10 to -100 (Supp. 2018), during the lengthy dispute regarding
the estate of Respondent's late great-aunt. These sanctions were reported to the
Commission on Lawyer Conduct,1 and formal charges were filed against
Respondent on April 17, 2019, alleging she engaged in frivolous and abusive
litigation tactics that constituted misconduct. Following a hearing, a Panel of the
Commission on Lawyer Conduct (the Panel) found Respondent committed
misconduct and recommended Respondent receive a Letter of Caution and be
ordered to pay the costs of the disciplinary proceedings. Both Respondent and the
Office of Disciplinary Counsel have filed exceptions to the Panel Report. We
issue a public reprimand.

1
 See S.C. Code Ann. § 15-36-10(H) ("If the court imposes a sanction on an attorney in violation
of the provisions of this section, the court shall report its findings to the Commission on Lawyer
Conduct.").
Respondent is licensed to practice law in California. However, at all times relevant
to the matters alleged in the formal charges, she was admitted pro hac vice in
South Carolina, and thus is subject to the South Carolina attorney disciplinary
process by virtue of Rule 404(d)(9), SCACR (requiring attorneys admitted pro hac
vice to "submit to the jurisdiction of the South Carolina courts and the South
Carolina disciplinary process"). We further find Respondent meets the definition
of "lawyer" as set forth in Rule 2(r), RLDE, Rule 413, SCACR, as a result of her
"providing or offering to provide legal services in South Carolina."2

Respondent's great-aunt passed away in February 2009, and through a series of
frivolous pleadings, motions, and appeals, Respondent raised various challenges to
the will and protracted the related litigation for over ten years until the Supreme
Court of the United States finally denied her petition for a writ of certiorari. See
Fisher v. Huckabee, 140 S.Ct. 59 (2019) (denying certiorari); Fisher v. Huckabee,
422 S.C. 234, 811 S.E.2d 739 (2018) (rejecting Respondent's legally flawed
claims). In our opinion addressing the lower court's award of sanctions against
Respondent, this Court concluded Respondent lacked standing and repeatedly
pursued claims that were meritless and wholly without evidence to support them.
Fisher v. Huckabee, Op. No. 2018-MO-039 (S.C. Sup. Ct. filed Dec. 12, 2018)
(withdrawn, substituted, and refiled Jan. 16, 2019). In doing so, we observed
Respondent "has certainly engaged in abusive litigation tactics that amount to
sanctionable conduct" under Rule 11, SCRCP. Id. at 3. Respondent's misconduct
resulted in a substantial waste of time, judicial resources, and estate assets.

Accordingly, we accept the Panel's finding that Respondent violated Rule 3.1,
RPC, Rule 407, SCACR (setting forth a lawyer's duty not to abuse legal procedure
through frivolous proceedings). We further find Respondent committed
professional misconduct under Rule 8.4(a), RPC, Rule 407, SCACR, which
constitutes grounds for discipline under Rule 7(a)(1), RLDE, Rule 413, SCACR.
We find a public reprimand is the appropriate sanction, cf. In re Fabri, 418 S.C.
384, 793 S.E.2d 306 (2016) (publicly reprimanding attorney for litigation conduct
that violated the South Carolina Rules of Civil Procedure), and we hereby publicly
reprimand Respondent and order her to pay the costs of these proceedings within
thirty (30) days of this opinion.


2
 See Fisher v. Huckabee, Op. No. 2018-MO-039, at 3 (S.C. Sup. Ct. filed Dec. 12, 2018)
(withdrawn, substituted, and refiled Jan. 16, 2019) (finding Respondent provided advice to her
mother, who was a named party to the action, during the course of the estate litigation).
PUBLIC REPRIMAND.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.